Citation Nr: 1819132	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1970.  He died in September 2005.  The appellant is the adoptive mother of the Veteran's biological son, a minor child, and seeks benefits on his behalf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's claims file rests with the RO in New York, New York.

The appellant testified at a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file shows that the Veteran died in September 2005; however, his death certificate is not of record.  During her December 2017 hearing before the Board, the appellant explained that she attempted to obtain a copy of the Veteran's death certificate, but that her requests were denied because she was not a member of the Veteran's family; rather, she is the adoptive mother of the Veteran's minor son.  It does not appear from the claims file that the RO has made any attempts to obtain a copy of the Veteran's death certificate.  Accordingly, the RO should make all reasonable efforts to obtain the Veteran's original death certificate.

Additionally, although the August 2014 statement of the case indicates that the RO reviewed the Veteran's VA treatment records dating from January 1998 through September 2005, none of those records have been associated with the claims file.  Accordingly, the RO should obtain all VA treatment records for the Veteran from April 1970 through September 2005 and associate them with the claims file.

Last, the claims file does not show that the appellant was sent a VCAA notice letter with regard to her claim.  Accordingly, the RO should send the appellant a proper VCAA notice letter.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with all notice required under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and any additional notice specified by Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter must include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on the Veteran's previously service-connected conditions; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected.

2.  The RO should request a copy of the Veteran's original death certificate from all appropriate legal channels, including the medical examiner, county, or state.  All attempts to obtain this evidence must be documented in the claims file.  If the RO is unable to locate a copy of the death certificate, the RO must properly notify the appellant of such.

3.  Obtain all VA treatment records for the Veteran dating from April 1970 through September 2005 and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain these documents.

4.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




